DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that wherein the second open end of the semi-rigid plastic sleeve is flush with the base so as to support the blow molded plastic container, and wherein the rigidity of the semi-rigid plastic sleeve allows the semi-rigid plastic sleeve to have an original form such that the semi-rigid plastic sleeve is allowed to deform inward under a squeezing force and allowed to return to the original form when the squeezing force is removed.  For example, the closest reference found, Trost, teaches a container comprising a vessel and a wrap where the vessel comprises one or more protrusions but does not teach wherein the second open end of the semi-rigid plastic sleeve is flush with the base so as to support the blow molded plastic container, and wherein the rigidity of the semi-rigid plastic sleeve allows the semi-rigid plastic sleeve to have an original form such that the semi-rigid plastic sleeve is allowed to deform inward under a squeezing force and allowed to return to the original form when the squeezing force is removed.
None of the prior art of record is seen to disclose or suggest the limitation of claim 6 that wherein the second end of the plastic sleeve supports the plastic container, and wherein the rigidity of the plastic sleeve allows the plastic sleeve to have an original 
None of the prior art of record is seen to disclose or suggest the limitation of claim 14 that wherein the second end of the sleeve supports the container, and wherein the rigidity of the sleeve allows the sleeve to have an original form such that the sleeve is allowed to deform inward under a squeezing force and allowed to return to the original form when the squeezing force is removed.  For example, the closest reference found, Trost, teaches a container comprising a vessel and a wrap where the vessel comprises one or more protrusions but does not teach wherein the second end of the sleeve supports the container, and wherein the rigidity of the sleeve allows the sleeve to have an original form such that the sleeve is allowed to deform inward under a squeezing force and allowed to return to the original form when the squeezing force is removed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733